Exhibit 10.1

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 2nd day of July,
2020 (the “Effective Date”), by and between Aduro Biotech, Inc., a Delaware
corporation (the “Company”), and Stephen T. Isaacs (“Executive”) (collectively,
the “Parties”).

WHEREAS, the Parties wish to amend and restate the Executive Employment
Agreement between them dated as of February 26, 2010 and amended as of July 31,
2014 and January 13, 2020;

WHEREAS, the Company wishes to employ Executive and to assure itself of the
continued services of Executive on the terms set forth herein; and

WHEREAS, Executive wishes to be so employed under the terms set forth herein.

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of the Executive’s employment:

1. EMPLOYMENT. The Company hereby agrees to continue to employ Executive as
President and Chief Executive Officer and Executive hereby accepts such
employment upon the terms and conditions set forth herein. Executive’s
employment, as provided herein, shall continue until terminated pursuant to the
provisions of paragraph 8 (“Term”).

2. AT-WILL EMPLOYMENT. It is understood and agreed by the Company and Executive
that this Agreement does not contain any promise or representation concerning
the duration of Executive’s employment with the Company. Executive specifically
acknowledges that his employment with the Company is at-will and may be altered
or terminated by either Executive or the Company at any time for any lawful
reason, with or without cause and/or with or without advance notice, subject to
paragraph 8.

3. POLICIES AND PROCEDURES. Executive agrees that he is subject to and will
comply with the policies and procedures of the Company, as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement.

4. COMPENSATION. For all services rendered and to be rendered hereunder, the
Company agrees to pay to the Executive, and the Executive agrees to accept a
salary of



--------------------------------------------------------------------------------

$53,906.25 per month ($646,875.00 annualized). Any such salary shall be payable
in monthly installments, or more frequently, and shall be subject to such
deductions or withholdings as the Company is required to make pursuant to law,
or by further agreement with the Executive. The Executive acknowledges that he
has received all compensation due him from the Company for periods prior to the
Effective Date.

5. BONUS PROGRAM PARTICIPATION. Executive shall be eligible to participate in
any annual or quarterly bonus plan(s) that may be established by the Company for
the Executive or the Company’s executive team or employees generally. The
prerequisites for Executive’s earning of any such bonus, and the amount of any
bonus that may be awarded, shall be determined by the terms and conditions of
the applicable bonus plan(s).

6. OTHER BENEFITS. While employed by the Company as provided herein:

a. Executive Benefits. Executive shall be entitled to all benefits to which
other executive officers of the Company are entitled, on terms comparable
thereto, including, without limitation, participation in pension and profit
sharing plans, 401(k) plan, group insurance policies and plans, medical, health,
vision, and disability insurance policies and plans, and the like, which may be
maintained by the Company for the benefit of its executives.

b. Expense Reimbursement. The Executive shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder, according to the policies of the Company.

c. Vacation. The Executive shall be entitled to four (4) weeks of vacation per
year, provided however, that whenever Executive has accrued six (6) weeks of
unused vacation, Executive will accrue no more vacation until Executive’s
accrued vacation has been reduced below six (6) weeks as a result of the
Executive’s having taken a vacation.

7. PROPRIETARY INFORMATION AND OTHER OBLIGATIONS.

a. Executive acknowledges that signing and complying with the Proprietary
Information, and Inventions Agreement (“Confidentiality Agreement”) is a
condition of his employment by the Company.

b. During the period of Executive’s employment with the Company and for two
years after the date of termination of such employment, Executive will not
induce, solicit, recruit or encourage any employee of the Company to leave the
employ of the Company, which means that Executive will not: (i) disclose to any
person, entity or employer the



--------------------------------------------------------------------------------

names, backgrounds or qualifications of any Company employees or otherwise
identify them as potential candidates for employment; or (ii) personally or
through any other person approach, recruit, interview or otherwise solicit
Company employees to work for Executive or any other person, entity, or employer
during their employment or for two months after a Company employee terminates
employment with the Company.

c. During the period of Executive’s employment with the Company and thereafter,
Executive will not solicit, either on behalf of Executive or any other person or
entity, the business of any client or customer of the Company, whether past,
present or prospective, using any trade secrets of the Company.

8. TERMINATION. Executive and the Company each acknowledge that either party has
the right to terminate Executive’s employment with the Company at any time for
any reason whatsoever, with or without cause or advance notice pursuant to the
following:

a. Termination by Death. Subject to applicable state or federal law, in the
event Executive shall die during the period of his employment hereunder,
Executive’s employment and the Company’s obligation to make payments hereunder
shall cease on the date of his death, and the Company shall have no obligation
to make any payments to the estate of Executive except as provided in this
paragraph 8(a). The Company shall pay to the estate of Executive any salary
earned but unpaid prior to the date of death, any and all accrued but unused
vacation, and any business expenses referred to in paragraph 6(b) that were
incurred but not reimbursed as of the date of death and for which appropriate
documentation as required be paragraph 6(b) has been submitted to the Company.
If, prior to the date of his death, Executive had earned the right to receive
any bonus hereunder, the Company shall pay such bonus to the estate of
Executive.

b. Voluntary Resignation by Executive. In the event the Executive voluntarily
terminates his employment with the Company (other than for Good Reason as
defined below), the Company’s obligation to make payments hereunder shall cease
upon such termination, and the Company shall have no obligation to make any
payments to Executive except as provided in this paragraph 8(b). The Company
shall pay Executive: (1) on the date of termination, any salary earned but
unpaid prior to termination and all accrued but unused vacation, and (2) within
90 days of termination, any business expenses referred to in paragraph 6(b) that
were incurred but not reimbursed as of the date of termination. Executive must
submit appropriate documentation as required by paragraph 6(b) for any business
expenses that were incurred prior to termination within such 90-day period, or
Executive will forfeit his right to reimbursement for those expenses. If, prior
to the date of termination, Executive had earned the right to any bonus
hereunder, the Company shall pay Executive such bonus on or before the date on
which it would have been payable had the termination not occurred.



--------------------------------------------------------------------------------

c. Termination for Just Cause or Permanent Disability. In the event the
Executive is terminated by the Company for Just Cause or upon Permanent
Disability (as those terms are defined below), the Company’s obligation to make
payments hereunder shall cease upon such termination, and the Company shall have
no obligation to make any payments to Executive except as provided in this
paragraph 8(c). The Company shall pay Executive (1) on the date of termination,
pay Executive any salary earned but unpaid prior to termination and all accrued
but unused vacation and (2) within 90 days of termination, any business expenses
referred to in paragraph 6(b) that were incurred but not reimbursed as of the
date of termination. Executive must submit appropriate documentation as required
be paragraph 6(b) for any business expenses that were incurred prior to
termination within such 90-day period, or Executive will forfeit his right to
reimbursement for those expenses. If, prior to the date of termination,
Executive had earned the right to receive any bonus hereunder, the Company shall
pay Executive such bonus on or before the date on which it would have been
payable had the termination not occurred.

d. Termination by the Company without Just Cause. Company will have the
unilateral right to terminate Executive’s employment with Company at any time
without Just Cause. In the event Executive is terminated without Just Cause
(other than upon Permanent Disability) or resigns for Good Reason (as defined
below), the Company’s obligation to make payments hereunder shall cease upon the
resulting termination of Executive’s employment, and the Company shall have no
obligation to make any payments to Executive except as provided in this
paragraph 8(d). The Company shall pay Executive (1) on the date of termination
of Executive’s employment with Company (the “Termination Date”), any salary
earned but unpaid prior to termination and all accrued but unused vacation and
(2) within 90 days following the Termination Date, any business expenses
referred to in paragraph 6(b) that were incurred but not reimbursed as of the
Termination Date. Executive must submit appropriate documentation as required by
paragraph 6(b) for any business expenses that were incurred prior to termination
within such 90-day period or Executive will forfeit his right to reimbursement
for those expenses. In addition, upon the execution and effectiveness of a
separation agreement and general release of all claims in substantially the form
(or as may be reasonably modified by the Company in good faith and in its
reasonable discretion) attached as Exhibit A hereto (the “Release”), and, upon
the written acknowledgment of his continuing obligations under paragraphs 7(b),
7(c) and 11(e) and under the Confidentiality Agreement, Executive shall be
entitled to the following severance benefits:



--------------------------------------------------------------------------------

(1) the Company shall pay to Executive eighteen (18) months of Executive’s base
salary as of the Termination Date (or such higher base salary prior to a
reduction that qualifies as Good Reason), less standard deductions and
withholdings (“Severance Payment”);

(2) the Company shall pay directly to the insurance carrier(s) all applicable
COBRA payments for a maximum period of 18 months (which will be less, if
Executive ceases to be eligible for COBRA coverage before the end of such
18-month period) for Executive and any dependents to continue his/their health,
dental and/or vision insurance; provided that the Company’s obligation to make
such payments will cease if and when Executive becomes eligible to receive
equivalent benefits from a new employer;

(3) The Company shall pay to Executive, on the Company’s next regularly
scheduled pay date after the Release is effective and not revocable (but, in no
event later than the sixtieth (60th) day after the Termination Date), a one-time
cash lump sum payment that is equal to the product of Executive’s unreduced
target Bonus for the fiscal year in which the Termination Date occurs (such
year, the “Fiscal Year”) multiplied by 1.5; and

(4) All of Executive’s then unvested Equity Awards shall become vested and
exercisable on an accelerated basis as if Executive’s Termination Date had
occurred twelve (12) months later; provided, however, if Executive’s Termination
Date is within the period (i) commencing on, and ending eighteen (18) months
following, the closing of a Change in Control (as defined below) or (ii) between
the signing and closing of the Chinook Transaction (defined below), then all of
Executive’s then unvested Equity Awards (to the extent such awards are
outstanding, assumed, substituted or otherwise continued in connection with a
Change in Control or granted on or after the Change in Control) that are held by
Employee on the Termination Date will become 100% vested and exercisable (if
applicable) on the Termination Date, contingent upon the Closing of the Change
in Control; provided, that, notwithstanding the foregoing, in the event that a
Change in Control is consummated in calendar year 2020, any vesting acceleration
with respect to stock options granted on February 21, 2020 shall be solely with
respect to that number of shares that would have vested and become exercisable
had the Executive’s services continued through February 21, 2021. In the event
that an Equity Award that is outstanding immediately prior to the consummation
of a Change in Control is not assumed, substituted or otherwise continued in
connection with a Change in Control, the vesting and exercisability of such
Equity Award will become 100% vested and exercisable (if applicable) immediately
prior to the effective time of the Change in Control, and in such case, to the
extent reasonably practicable prior to the effective time of the Change in
Control, the Company will provide to Employee notice of the right to



--------------------------------------------------------------------------------

exercise (if applicable) the vested stock awards, which exercise may be
contingent upon the effectiveness of the Change in Control. Any Equity Awards
(other than stock options) that are accelerated under this paragraph shall be
settled at the time of such acceleration (or later in accordance with the
applicable terms of the Equity Award to the extent required for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”));
provided, however that, in the event that the Chinook Transaction has not closed
by March 15, 2021, the vesting of any restricted stock units that are subject to
acceleration on account of Executive’s Termination Date being between the
signing and closing of the Chinook Transaction shall accelerate in full and such
restricted stock units shall be settled no later than March 15, 2021, subject to
repayment by the Executive to the Company of the fair market value of such
accelerated shares (with such fair market value determined based on the closing
price of the Company’s stock on the settlement date) in the event that the
Chinook Transaction does not close by December 31, 2021; and

The Severance Payment shall be made in a lump-sum payment on the Company’s next
regularly scheduled pay date after the Release is effective and not revocable
(but, in no event later than the second month anniversary of the Executive’s
Termination Date); provided that the Executive’s Release is effective (and not
revocable) at such time. If the Release is not effective and non-revocable by
the end of such 2 month period, then the Executive will forfeit the right to
these benefits. Any COBRA payment due under this Agreement shall be made
directly to the insurance carriers) in monthly installments for a maximum period
of 18 months commencing on the second month anniversary of the Executive’s
termination; provided that the Executive’s Release is effective (and
non-revocable) at such time.

The term “Bonus” shall mean Executive’s annual bonus opportunity for the Fiscal
Year. Executive acknowledges and agrees that, absent this Agreement, he would
not otherwise be eligible to receive the full amount of his target bonus if he
has not met the requirements for the payment of the bonus, including but not
limited to the requirement to be employed by the Company on the date that such
bonus is paid.

The term “Change in Control” shall mean one or more of the following: (i) the
consummation of the acquisition by any entity, person, or group (other than the
Company, an affiliate, or an employee benefit plan maintained by the Company or
any affiliate) of beneficial ownership of the capital stock of the Company
representing more than 50% of the outstanding voting stock of the Company;
(ii) the consummation of a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving entity in such merger,



--------------------------------------------------------------------------------

consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their ownership (direct or indirect) of the outstanding voting
securities of the Company immediately prior to such transaction; or (iii) the
consummation of a sale, lease, exclusive license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned (directly or indirectly) by stockholders of
the Company in substantially the same proportions as their ownership (direct or
indirect) of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition. For purposes of this
Agreement, only the first Change in Control occurring after the Effective Date
will be a “Change in Control”. This definition of Change in Control is intended
to conform to the definitions of “change in ownership of a corporation” and
“change in ownership of a substantial portion of a corporation’s assets”
provided in Treasury Regulation Sections 1.409A-3(i)(5)(v) and (vii) to the
extent necessary to avoid the imposition of taxes under Section 409A.
Notwithstanding the foregoing, if consummated, the proposed merger transaction
pursuant to the that certain Agreement and Plan of Merger and Reorganization
among Aduro Biotech, Inc., Aspire Merger Sub, Inc., and Chinook Therapeutics
U.S., Inc. dated as of June 1, 2020 (the “Chinook Transaction”) shall constitute
a Change in Control for all purposes hereof. In the event that the Chinook
Transaction is consummated, notwithstanding anything to the contrary set forth
in any agreement or plan, Executive’s stock options and restricted stock units
and any other equity-based awards shall not be cancelled and shall remain
outstanding following the Chinook Transaction in accordance with their terms and
the terms of this Agreement, except that Executive hereby agrees, contingent
upon the closing of the Chinook Transaction, to the cancellation of an option
covering 37,250 shares granted to Executive on December 10, 2015 having a per
share exercise price of $30.16.

The term “Equity Awards” shall mean Executive’s Company equity compensation
awards (including without limitation Executive’s Company stock options and
restricted stock units and any other equity-based awards that may be granted to
Executive from time to time by the Company (or an acquiror of the Company on or
after a Change in Control) that are outstanding as of Executive’s Termination
Date.

i. Definition of Just Cause. For purposes of this Agreement, “Just Cause” shall
mean: (i) Executive’s conviction of any felony or of any crime involving moral
turpitude (including a no contest or guilty plea); (ii) Executive’s
participation in any fraud or act of dishonesty against the Company;
(iii) Executive’s willful and material (a) breach of his duties to the Company,
(b)



--------------------------------------------------------------------------------

insubordination, or (c) misconduct, as determined by the Board and which has not
been cured within 60 days after written notice from the Company or the Board
describing such willful and material breach of duties, insubordination, or
misconduct; (iv) Executive’s intentional and material damage or willful
misappropriation of any property of the Company; or (v) Executive’s material
breach of any written agreement with the Company (including, but not limited to,
this Agreement).

ii. Definition of Permanent Disability. For purposes of this Agreement,
“Permanent Disability” shall mean Executive’s inability, as determined by the
Board of Directors with the advice of a medical professional selected by it, to
perform the essential functions of the Executive’s position as an employee of
the Company, even with reasonable accommodation, due to a physical or mental
illness or injury which lasts for, or is reasonably expected to last for, (i)
120 consecutive days, (ii) 180 days in any 12-month period, whether or not
consecutive or (iii) 360 days in any 36-month period, whether or not
consecutive.

iii. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean: (i) reduction of your base salary set forth in paragraph 4 above by
more than ten percent (10%) without your written consent; (ii) material
reduction in the package of benefits and incentives (including your bonus)
described above; (iii) a material reduction in the scope of your duties and
responsibilities as President & CEO (including, no longer reporting to or
receiving assignments from the Board of Directors); (iv) any material breach by
the Company of its obligations under this Agreement (or any other agreement
between you and the Company); (v) a relocation of your principal place of
employment (currently, Berkeley, California) to a new work site requiring an
increase in one-way commute from your current residence of more than thirty
(30) miles; or (vi) except in the case of your Permanent Disability, either
(x) your involuntary removal from the Board of Directors or (y) your ceasing to
be a director of the Company following an election of directors with respect to
which a list of recommended nominees is presented to the shareholders by the
Board of Directors which list does not include you (except when you have
consented to such exclusion).

e. Termination for Any Reason.    All vested stock options held by Executive
(including, without limitation, those that vest in accordance with paragraph
8.d. hereof) shall remain exercisable for 18 months following the Executive’s
Termination Date (or longer period set forth in the terms of such option grant)
plus an additional 180 days (in the event that shares issuable upon the exercise
of any such stock option would be subject to the terms of a lock-up



--------------------------------------------------------------------------------

agreement in connection with the Chinook Transaction following the Executive’s
Termination Date); provided, however, that no option shall remain exercisable
following the expiration of its term. In addition, Executive may keep his work
computer and phone subject to the Company’s right to remove all Company
confidential information from such computer and phone.

9. ATTORNEY FEES. The Company will pay the actual attorneys’ fees and costs
incurred by Employee for engaging counsel to negotiate, review, and/or revise
this Agreement and/or his Separation Agreement, up to a maximum amount of forty
thousand dollars ($40,000).

10. 409A SAVINGS CLAUSE. The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code (“Section 409A”), and the provisions of this Agreement
shall be construed and administered in accordance with such intent. To the
extent such potential payments or benefits could become subject to Section 409A,
the parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive’s consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Section 409A.

11. MISCELLANEOUS.

a. Modification/Waiver/Severable. This Agreement and, for the avoidance of
doubt, Executive’s stock option and restricted stock unit agreements, January
2020 retention bonus by and between Executive and the Company and any other
written agreements between Executive and the Company may not be amended,
modified, superseded, canceled, renewed or expanded, or any terms or covenants
hereof waived, except by a writing executed by each of the Parties hereto or, in
the case of a waiver, by the party waiving compliance. Failure of any party at
any time or times to require performance of any provision hereof shall in no
manner affect his or its right at a later time to enforce the same. No waiver by
a party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement. If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.



--------------------------------------------------------------------------------

b. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of any successor or assignee of the business of the Company. This
Agreement shall not be assignable by the Executive.

c. Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at his or its address as set
forth herein, or at any other address hereafter furnished by notice given in
like manner. Executive promptly shall notify Company of any change in
Executive’s address. Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.

d. Governing Law. This Agreement and all disputes relating to this Agreement
shall be governed in all respects by the laws of the State of California as such
laws are applied to agreements between California residents entered into and
performed entirely in California.

e. Arbitration. Any disputes or controversy arising out of or in connection with
Executive’s employment or this Agreement, including but not limited to claims of
harassment, discrimination, or wrongful termination, shall be settled by binding
arbitration under the Employment Arbitration Rules set forth by the American
Arbitration Association and any California state laws governing arbitration
proceedings such as California Code of Civil Procedure Sections 1280 et. seq.

f. Entire Agreement. This Agreement, together with the January 2020 retention
bonus agreement by and between Executive and the Company, the Confidentiality
Agreement and applicable stock plans and agreements, set forth the entire
agreement and understanding of the Parties hereto with regard to the subject
matter hereof and supersede any and all prior agreements, arrangements and
understandings, written or oral, pertaining to the subject matter hereof. No
representation, promise or inducement relating to the subject matter hereof has
been made to a party that is not embodied in these Agreements, and no party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each duly executed this Agreement as of the
day and year first above written.

ADURO BIOTECH, INC., A DELAWARE CORPORATION

 

By:  

/s/ Blaine Templeman

Name:   Blaine Templeman Title:   Chief Administrative Officer, Chief Legal
Officer

EXECUTIVE:

 

/s/ Stephen T. Isaacs

Name: Stephen T. Isaacs



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release, dated [DATE] (the “Agreement”),
is made pursuant to that certain Amended and Restated Employment Agreement dated
as of [            ] [    ], 2020 (the “Employment Agreement”) entered into by
and between Stephen T. Isaacs (“Employee”) on the one hand, and Aduro BioTech,
Inc. (the “Company”), on the other. This Agreement is entered into in
consideration for and as condition precedent to the Company providing separation
benefits to Employee pursuant to the Employment Agreement. It is understood and
agreed that the Company is not otherwise obligated to provide such benefits
under the terms of the Employment Agreement and that the Company is doing so as
a direct result of Employee’s willingness to agree to the terms hereof.
Collectively, Employee and the Company shall be referred to as the “Parties.”

1. Employee was formerly employed by the Company. Employee’s employment with the
Company ended effective [DATE] (the “Termination Date”) as a result of a
Qualifying Termination. [A Change in Control of the Company occurred on [DATE].]

2. The purpose of this Agreement is to resolve any and all disputes relating to
Employee’s employment with the Company, and the termination thereof (the
“Disputes”). The Parties desire to resolve the above-referenced Disputes, and
all issues raised by the Disputes, without the further expenditure of time or
the expense of contested litigation. Additionally, the Parties desire to resolve
any known or unknown claims as more fully set forth below. For these reasons,
they have entered into this Agreement.

3. Employee acknowledges and agrees that Employee has received all wages due to
Employee through the Termination Date, including but not limited to all accrued
but unused vacation, bonuses, commissions, options, benefits, and monies owed by
the Company to Employee. Employee further agrees and acknowledges that Employee
has been fully paid and reimbursed for any and all business expenses which
Employee incurred during his/her employment with the Company.

4. The Company expressly denies any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law. The Company
also expressly denies any liability to Employee. This Agreement is the
compromise of disputed claims and nothing contained herein is to be construed as
an admission of liability on the part of the Company hereby released, by whom
liability is expressly denied. Accordingly, while this Agreement resolves all
issues referenced herein, it does not constitute an adjudication or finding on
the merits of the allegations in the Disputes and it is not, and shall not be
construed as, an admission by the Company of any violation of federal, state or
local statute, ordinance, rule, regulation, policy, order or other law, or of
any liability alleged in the Disputes.



--------------------------------------------------------------------------------

5. In consideration of and in return for the promises and covenants undertaken
by the Company and Employee herein and the releases given by Employee herein,
Employee shall receive the benefits provided by paragraph 8(d) of the Employment
Agreement. Any tax liabilities resulting from or arising out of the benefits to
Employee referred to in this paragraph, shall be the sole and exclusive
responsibility of Employee. Employee agrees to indemnify and hold the Company
and the others released herein harmless from and for any tax liability
(including, but not limited to, assessments, interest, and penalties) imposed on
the Company by any taxing authority on account of the Company failing to
withhold for tax purposes any amount from the benefits made as consideration of
this Agreement.

6. Except for any rights created by this Agreement, in consideration of and in
return for the promises and covenants undertaken herein by the Company, and for
other good and valuable consideration, receipt of which is hereby acknowledged:

a. Employee does hereby acknowledge full and complete satisfaction of and does
hereby release, absolve and discharge the Company, and each of its parents,
subsidiaries, divisions, related companies and business concerns, past and
present, as well as each of its partners, trustees, directors, officers, agents,
attorneys, servants and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, wages, vacation payments, severance payments, obligations,
commissions, overtime payments, debts, profit sharing claims, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown to Employee which Employee now owns or holds
or has at anytime owned or held as against Releasees, or any of them, including
specifically but not exclusively and without limiting the generality of the
foregoing, any and all claims, demands, grievances, agreements, obligations and
muses of action, known or unknown, suspected or unsuspected by Employee:
(1) arising out of or in any way connected with the Disputes; or (2) arising out
of Employee’s employment with the Company; or (3) arising out of or in any way
connected with any claim, loss, damage or injury whatever, known or unknown,
suspected or unsuspected, resulting from any act or omission by or on the part
of the Releasees, or any of them, committed or omitted on or before the time
Employee signs this Agreement. Additionally, Employee in any future claims may
not use against Releasees as evidence any acts or omissions by or on the part of
the Releasees, or any of them, committed or omitted on or before the time
Employee signs this Agreement, and no such future claims may be based on any
such acts or omissions. Also without limiting the generality of the foregoing,
Employee specifically releases the Releasees from any claim for attorneys’ fees.
EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS WAIVING ANY



--------------------------------------------------------------------------------

RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY, RACE, COLOR,
NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS, DISABILITY, SEXUAL
ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION LAWS, INCLUDING,
WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA
FAMILY RIGHTS ACT, CALIFORNIA LABOR CODE SECTION 970, THE FAMILY AND MEDICAL
LEAVE ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, THE WORKER ADJUSTMENT
AND RETRAINING ACT, THE FAIR LABOR STANDARDS ACT, AND ANY OTHER SECTION OF THE
CALIFORNIA LABOR OR GOVERNMENT CODE, ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED
UPON AN ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY. This Release does
not release claims (i) that cannot be released as a matter of law, including,
but not limited to, my right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company), (ii) that may
arise after the Employee executes this Agreement; (ii) to indemnification under
any agreement between Employee and the Company or under the Company’s
certificate of incorporation, bylaws or other organizational documents, each as
amended; (iii) under the Company’s director and officer liability insurance;
(iv) for vested benefits under the Company’s employee benefit plans; or (v) by
Employee in his capacity as a stockholder of the Company.

7. Employee agrees and understands as follows: It is the intention of Employee
in executing this instrument that it shall be effective as a bar to each and
every claim, demand, grievance and cause of action hereinabove specified. In
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon Employee by the provisions of Section 1542 of
the California Civil Code and expressly consents that this Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified, Section 1542 provides:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party..”



--------------------------------------------------------------------------------

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee’s favor, known or unknown, that
are released under this Agreement.

8. Employee agrees: (1) the fact of and the terms and conditions of this
Agreement; and (2) any and all actions by Releasees taken in accordance
herewith, are confidential, and shall not be disclosed, discussed, publicized or
revealed by the parties or their attorneys to any other person or entity,
including but not limited to radio, television, press media, newspapers,
magazines, professional journals and professional reports, excepting only the
Parties’ accountants, lawyers, immediate family members (mother, father,
brother, sister, child, spouse), the persons necessary to carry out the terms of
this Agreement or as required by law. Should Employee be asked about the
Disputes or this Agreement, Employee shall limit Employee’s response, if any, by
stating that the matters have been amicably resolved.

9. In the event a government agency files or pursues a charge or complaint
relating to Employee’s employment with the Company and/or the Disputes, Employee
agrees not to accept any monetary or other benefits arising out of the charge or
Complaint.

10. Employee agrees not to make any derogatory, disparaging or negative comments
about the Company, its products, officers, directors, or employees. Nothing in
this section shall be construed to prevent Employee from providing information
to any governmental agency to the extent required by law, or giving truthful
testimony in response to direct questions asked pursuant to a lawful subpoena or
other legal process. Further, nothing in this section is intended to prevent any
party from disclosing factual information regarding any claim for sexual
harassment, sex discrimination, or retaliation for reporting sexual harassment
or sex discrimination.

11. If any provision of this Agreement or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application. To this end, the provisions of this Agreement are severable.

12. Employee agrees and understands that this Agreement may be treated as a
complete defense to any legal, equitable, or administrative action that may be
brought, instituted, or taken by Employee, or on Employee’s behalf, against the
Company or the Releasees, and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company and the Releasees,



--------------------------------------------------------------------------------

13. This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

14. The Parties hereto acknowledge each has read this Agreement, that each fully
understands its rights, privileges and duties under the Agreement, that each has
had an opportunity to consult and has consulted with an attorney of its choice
and that each enters this Agreement freely and voluntarily.

15. This Agreement may not be released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed by Employee
and an officer of the Company. The failure of any Party to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any such provision, nor in any way to affect the validity of this Agreement
or any part thereof or the right of any Party thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
be a waiver of any other or subsequent breach.

16. This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party hereto because that party drafted or caused
that party’s legal representative to draft any of its provisions.

17. In the event of litigation arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.

18. Employee acknowledges Employee may hereafter discover facts different from,
or in addition to, those Employee now knows or believes to be true with respect
to the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

19. The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement and the Employment Agreement
contains the entire understanding between the Parties and contains all terms and
conditions pertaining to the compromise and settlement of the subjects
referenced herein. The undersigned further acknowledge that the terms of this
Agreement are contractual and not a mere recital.

20. Employee expressly acknowledges, understands and agrees that this Agreement
includes a waiver and release of all claims which Employee has or may have under
the Age Discrimination



--------------------------------------------------------------------------------

in Employment Act of 1967, as amended, 29 U.S.C. §621, et seq. (“ADEA”). The
terms and conditions of Paragraphs 20 through 22 apply to and are part of the
waiver and release of ADEA claims under this Agreement. Company hereby advises
Employee in writing to discuss this Agreement with an attorney before signing
it. Employee acknowledges the Company has provided Employee at least forty-five
days within which to review and consider this Agreement before signing it. If
Employee elects not to use all forty-five days, then Employee knowingly and
voluntarily waives any claim that Employee was not in fact given that period of
time or did not use the entire forty-five days to consult an attorney and/or
consider this Agreement.

21. Within three calendar days of signing and dating this Agreement, Employee
shall deliver the signed original of this Agreement to [                ] of the
Company. However, the Parties acknowledge and agree that Employee may revoke
this Agreement for up to seven calendar days following Employee’s execution of
this Agreement and that it shall not become effective or enforceable until the
revocation period has expired without revocation. The Parties further
acknowledge and agree that such revocation must be in writing addressed to and
received by [                ] of the Company not later than midnight on the
seventh day following execution of this Agreement by Employee. If Employee
revokes this Agreement under this Paragraph, this Agreement shall not be
effective or enforceable and Employee will not receive the benefits described
above, including those described in Paragraph 5.

22. If Employee does not revoke this Agreement in the timeframe specified in
Paragraph 21 above, the Agreement shall be effective at 12:00:01 a.m. on the
eighth day after it is signed by Employee (the “Effective Date”).

23. This Agreement is intended to be exempt from or comply with the requirements
of section 409A of the Internal Revenue Code of 1986 as amended (“Section 409A”)
and will be interpreted accordingly. While it is intended that all payments and
benefits provided under this Agreement to Employee or on behalf of Employee will
be exempt from or comply with Section 409A, the Company makes no representation
or covenant to ensure that such payments and benefits are exempt from or
compliant with Section 409A. The Company will have no liability to Employee or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt from or
compliant with Section 409A.

24. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original and such counterparts shall
together constitute one and the same Agreement.



--------------------------------------------------------------------------------

25. This Agreement shall be construed in accordance with, and be deemed governed
by the Employee Retirement Income Security Act of 1974, as amended, and, to the
extent applicable, the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.

I have read the foregoing Separation Agreement and General Release of All
Claims, consisting of [    ] pages, and I accept and agree to the provisions
contained therein and hereby execute it voluntarily and with full understanding
of its consequences.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

Dated:  

 

    

 

       Stephen T. Isaacs        Aduro Biotech, Inc. Dated:  

 

    

 

       Name:                                                                    
     Title:                                                                    